OFFICE   OF THE ATTORNEY        GENERAL     OF TEXAa

                            AUSTIN




~onoreblo Oeor8r 8. 8hrppar4
Coaptrollor ol Fubllo Aooountr
hurth, T.xar




                                         ted x8) %6 1*4I!ro-
                                        rptloned rdj.ot.  Se16

                                         NO. 6 or the
                                        iarr tor 8 tax
                                        d     by oontraot
                                            hapter 899,
                       r so8rlori     ot the hrty-rre-

                     Can,     dolly   burinrar    aa A.     1.
                       oapany, Ylrrhal~, fexm, epenter
     Edo&Ra   oontraot   motor orrrlor*a pormlt, NO.
               Thlo aoaoern lr under a oontrrot    with
     JOin &r*ll     t compnny, Omlmn,    Ietr, to ao11+or
     their  Pe8t produota to ourtfx4arr in Narrhall and
     ldjaoent tarrltorl.
                                                                682




nonorablo   Ooorgo 5.   !?hopprd,   Pace 2



            *ft lo cy understanding thtt John !:orroll
     k   cwprny prepare shlp3ents 0r meat produoto
     Mrklq      oaaa to thr indlrl4url ourtouirr UM
      plealag   the shipaonts   in :-no wld
                                       oar destined
      for l'nrehall,Tore@. These chlpmnte r0r ln-
     dlrldunl ourtoniem are marked ln obro or A, :i.
     Dunn Tranrrer coapany. The h. iv.ounn Tmnsrer
             openr the oar bna askes dollrsriss 0r
     Corfipany
     thr limdwntr to lsch of the oustomerr  to whom
     the meet prodUOt8 ere aerkd.

            l....

            *I‘hdii
                  a p p 2-80i.m
                            it it YOU ~~1 1 & iv0
                                                mm
      your opinion   ai to tbs tax llabillty or k. X.
     Dunn Transfer Cowany     ln thlr matter.”
            x8 uadrrrtand that %OrrOll h. Conpan~ lraueo It8
bill of lsdlne dlroot to its ouatomerr in the ~arstmll area
and rhfpr tha mmohandlre In oarr of A. %. runn Tranofer
Company with inctruotlono to dell+or the rr,erchandieo
                                                     in ec-
oordsnoo rlth the bill‘ or lading.
          hn inopeotloo 0r thr rii00 or tha RailrOad com6iio-
olon raoerle that the A. 2. DuM Trrncfar company hso a oon-
traot orrrler*r permit to tmnrport the morohrndlro in question.
Nothing in the pomit lndioatsr that the tmnrportatlon In
qurrtion lo laterrtate ooaaoro~.    To tbo oontrary, it appears
thot thr r,allroadCozmlarlon tmated it ae intrartstr oomaroe.
‘:ohave been recently adrlr;d that thr A. F. Dunn Trantrsr Com-
pany ho160 osrtlflcatr ao. 14,611!froa the Interetato Commaroo
copude~lon to traarport the very aerohandlrr in question. ..:  8
are furthrr adrlred tbst   the Interstate Cozasrce Comr;Lari~nhas
approved tlioratrs for thlo tranrportatlon.
           l%era 18 no queotian but rhst a through rhlpaient of
the partloular aerohandlsr in s.uestionwas intended when 8ald
mrohondlre ML rhipped by the l    hlpper to the urohsrsr thereof.
8.number 0r aeolaioar of the supro~~ocourt 0r the Fnlted stotos,
typifl6d by thr oate of Faltlaore and 6. s. +. 2. Co. v. Fettle,
Ed0 t'. 2. 166, 6r'c to the sftsct that the shl@?.entrin question
                                                                                              ,
                                                                                                  68




xfoaonblo Ooorgr I(.8hoppor4, ago 8


are ia fatOrotat8 omoroo.    Bert&y 4Otemia@4 that th@
tmnoportotl0a in qumrtlon lo int*rotato *omncuoo 80 look
te 000 rbother or aot thr ~rooo r~oolpto ~rrlto4 Gunfr,orr
am     to   be   lnolta~o~ ia roapatl~               tk      kr   &a.
                 Arti‘        14, f!rOtiOB 1 a), 8. B. IO. 0, AOt‘ 49th
Lu8,        Regular Sasoioa, Smpoorr tha tollowlng tax:
                 ~8rotloa 1.                     Eaob ladltlblaul,       prtdw-
        ohi                   "2 ltloa,
                  O0olpaOr,l0*00                          0? Ootp0ratl0O 4014
        buo P'a081 ao a *rotor   8uo oompanp oo 4otlno4 im
                 l?      t90, Aotr Re&ular eesrloa
                                               ot tho lortloth
               81oture   aa naoado6 by th0 AOtOof 1988, ?irrt
              lo4 8ooofon ot the Fortpilrat    x,o&olrtura
        Ohnptor T6, or 80 bootor oarrlor~ or #oontrqoC
        Oorri~t~    00 btiao4   la chapter 879, Aoto Rogulor
        sooolon ot, the Forty-oeooad Lo~olaton,       over an4
        by ~08 ot’tho pub118 hi hrayo ot thlo Eitoto, elm11
        8ako qrur%orly oa tho t t at day of fuuary’, A 11,
        tol& lnl Ootobor ot oaoh oar, a report to t f?       l
        Comptroller, u&or      oath o$ the ls4lrldoa1, patnor-
        o h lp
            o o mpla  ny,
                   ooool~tfon                          or   ootporotloa     br    it8
        greof4ont  troaounr     or aiorrturg  #howfag tho
        ~000 uoh     ruohlre4 rraa fat?aot:to   bu8laeoo donlr
        withla tuo etato   Ln the p4ymmt o tlhorgoo tor
        tranoportily             ooapanortloa oa6 any
                              porooao       tm
        inight           a? omo4lt~    or froa othor
                                            ior hln,
        wuroo~ et roy~oau rooolrod tram 18tnotate burl-
        baLIDIe
             rrth$n t&lo stoto &arln# us0 qorrtor nxt #PO-
        ooua&     saf(. inairibu41,   pwtnoroklp, lomg8nf, oo-
        oeol~tlon, or oorpomtlon      at tbo the of mklry
        OSI& ro cut    till    par to the etato Tr*8rwurr oa
        ooowot P08 Lx      the quartor be la&u on O81&
                                ior
            lqaal to two
        da te                  two tontho t 8.8) pr oont rC
                                      aad
        ~14 yooo noolpto,     00 ahorn bf ula topofl.   pro-
        tldod, howetor, oarrloro ot poroono or prepart~ who
        ore nquln4 to po an Intangible loooto tax un6or
        tha loro of thlo 0L k or0 horobr oxompto4 fror tho
        prorlolono          at thlo dol.             ot thl8 A‘t..
           In er4or to o la r lty
                                tha loopo ud                            mooniu of th0
above 886tloa,   the ouo Logl818tUr8 laaOtti                            RI b.    110.   1OM
whioh provl400 IO tellonr
.




    Hoeonblo     ooorgr 8. 8hOPgl?b,             RUO 4


                    lwetiea 1. Tbr tea m    ‘:Qtrrrtrta busia.m0*
          aa or04 ia Art&r10 XT.        aootloa 1 (a) of muon
          Bill lo. 0, &otr of the R.(u&? Se~abe of the
          Fortr-•rrooth Id iolrttU0      rhall Rem red &DpLr
          Otir      to thOt DOSfiOQ Of S'WMU.0 dOTiled fl-Oa
          tranrpertation      oub~bot to tha ngulatlon    of tlar
          Miltor 0omalooioe of Tens..




                         The term *motor oarriot* 8oaeo rey
                       irn, 00rp0roti01), ooaIgwiy, oo-jmrtnar-
          8hip      :,OOOirtiOQ    Or    joint        #tOOk   lO@OOiRt;OQ
          an6 lhrir 10880~0, roooirorr or trumto*r                      l
                                                                        p p ~into d
          by oey aourt       rhtoorror  owning, ooetrollln((,     aarirg-
          1n6, o   mtln     OT arurin#     to br opw'rtd my       motor-
          prop41rlQ robfale ored In tlWQODOrtiQ6         property       for
          ooapoaoatloa   or hire a la l    rer publio highway in thti
          Stata, whwo la the 60~~18 of luoh tr a nr p o r t~tlo nl
          hi(llmy brtno#e tmo o? mom inOO~~~~~~dO'~ie~,thr
          torn0 or tillraer io trarorro~~
          tarn  Wotor oorrirrt      as or04   IQ tKi l AOt hi         not
          ieOl\lbld, this Aot Obdl           QOt l pply t0 ROtOr TO-
          hlolw   opantd      rxolurlroly    within the inoorpomted
          1iaito e oitlrr or wwur
               r(h) The term *oOntmot aarrirr* mano rey
          aotor orrrier lo hrrdmboir defined tnarporting
           r0~0a-Q tar oompewtioa                 or hire Owr      ID        hi&u&y
          Pe t&lo atrto other than               aa   l   ooamoe oar        lr
          rmoedrd     A0t8   1831, 42n4 LQ., PO 480, ah. R97,          rl        l   P ’l.   ”




                                    muro Bill Ito.8 mu ra, ft lo appar’rnt
    that  the                      eteandrdthat tha {IX 4e qumrtlon ohould
    bo Oorprrtd     OQ   intnrtatr     &roe8 r0OOiptO 81000.    ROKWrr, tt
    oleorlr rpperrr        from orid Aat that   lntrart*tr   reodpto frcm
.                                                                           685




    ~oeoroblo oeorgo ?I. Stmpprrd, Pago S


    maroom other than the rotwl tnruportrtloa            ran to k
    Inofudd In ooaptltu thr tax. A few uookm            dter    tho pee
    l& $O@
         f UN lb OtO
                   M QtiOM dAOt th 8~880
                                       LOg iOh tUM
                                                 lM OtOd
    HouorBillHo. 1089 whioh pro&6 in elirot that only tha
    rooelpto from tM lotuel traaoportatloe oi mrrohaedlo~ wore
    to bo ooeoIdere4 la oomputlw the tax. Eorerrr, the 18quage
    of mall bill doSin Intrrrtata buolneoo aa tbrt trmr   orta-
    tloa rubjrot to the ngulntloa of thr Rallrod WsaIro Pon.
                       It Ir roll settle4 thet  tha Rdlrad oomaIrrIon has
    the power          to ragulatm Iritwatrtcr aotw orrrlrro Ieroiar aa
    rod pnrerration rnd publlo 8rfrty are ooeoeree6. see mll-
    rod Commloolo~ ro. aouthuertma Orarhoued Lleor, OI!8. x. (Ed)
    ;I(;,   rrrersed
                  by au tram Court on other &rouaQI 99 13. lr. (Zd)
          lo do not be1Plw that this IO the type 0) retulatlon
    rhlih thr Laglrlduro he6 in taled when mnnotln&Eoorr El11
    ao. lOS9.
             m do not brllrtr that tlm L*&ldure,     ia prrrl
    Rouse Bill no. loII9Ietrndra that lntarrtata reoolptoohou"fa
    be Inoludr6 in ooaputIe# the tar 6~0. To thq OontM~,    we
    bollorethot the only~urpooeor ~fotloe  Bill lo. 102N we8 t6
    limit  th@ lppliootioe of RouseBlll lo. 8 to thr @ora MOhIptB
    dWiV@& tw     t&t iQtMOtOt0  tl'Wi8~Wt~tlO8l lUbjOOtt0 tho -*‘ye-
    ulatloe 0r the mllmd coaaldm.
              lror the faoto glron us, wo aro oi the opinion that
    the ~rooo r*oolpfo rroolv~d by the A. w. cum Traeoror cowae7
    for the troeoportetlon of the #roheadIo~ la qu~otlon 0,4mWt
    bm Inolude4 la oomputleg
                           thr tax i*pOrd by Artlo~ IIt ti
    House Bill no. 8,         ouwa.                                        ,..
                                                                          ,-

                                                    YOQrOrory   trulf